Citation Nr: 1817905	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral wrist disorder, to include as secondary to a neck disorder.

4.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to a neck disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to physical disorders.

6.  Entitlement to service connection for a heart disorder, to include as secondary to medication taken for physical disorders.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for hypertension (HTN), to include as secondary to pain associated with physical disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 22, 2000, to May 17, 2000, and from October 19, 2004 to November 15, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, this matter was remanded to afford the appellant his requested Board hearing.  In February 2017, he testified at a Board before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Contentions

At the February 2017 Board hearing, the appellant reported that, during his period of service in 2004, he fell from a bus while carrying heavy equipment and injured his back, neck, wrists, and hands.  He reports he was hospitalized thereafter and a myriad of testing was performed.  He asserts his HTN was caused by the pain he was experiencing in relation to these alleged injuries and he also began experiencing headaches after the incident.  Similarly, he contends that medications used to treat his physical ailments caused a heart disorder and his inability to cope with his changed physical condition caused his acquired psychiatric disorder.  He has alternatively reported that all of the disorders for which he is seeking service connection had their onset during service.

Records

Remand is required for procurement of outstanding records.  In this regard, in June 2015, the appellant submitted authorizations to obtain records from Dr. R.B., Dr. K.H., Dr. W.B., Dr. M.G., Jackson Imaging, and Advanced Surgical Associates, P.C.  While the record does contain medical records from all of these sources, such were obtained in 2009 and 2010.  As such, it is unclear if the appellant has since received treatment from these providers.  Additionally, he reported receiving recent chiropractic treatment at his February 2017 Board hearing and indicated he would submit such records to VA within 30 days; however, no such records have since been submitted.  Consequently, on remand, the appellant should be requested to submit a VA Form 21-4142 for any private treatment provider who treated him for his back, neck, wrists, hands, acquired psychiatric disorder, heart disorder, headaches, or HTN, and to advise whether any such ailments were treated by VA.  Thereafter, all identified records should be obtained. 

Additionally, the record indicates that the appellant is in receipt of Social Security Administration (SSA) disability benefits.  While the records associated with such benefits were requested from the Alabama Disability Determination Service, in June 2009, that entity advised VA that the appellant's records should be requested from the local SSA office, which has not been accomplished.  Therefore, such records should be requested on remand.

Finally, the Board observes that the appellant's complete service treatment records (STRs) have not been associated with the record.  In this regard, there are no records related to his first period of service (March 2000 to May 2000) and the other records that have been associated with the file primarily consist of records related to the appellant's November 2004 dismissal from the Army, without any indication as to why extensive hypertension testing was initiated at that time.  Further, the appellant reported at his February 2017 Board hearing that he was hospitalized following his reported fall from a bus and, in a February 2009 submission, he reported he was treated at Fort Jackson in South Carolina following a fight and was placed on suicide watch there.  He also noted being hospitalized at Fort Sill in Oklahoma.  Despite the fact that there appears to be at least two months of missing STRs and possibly more, the AOJ has failed to issue a formal finding of unavailability related to the records.  As such, the Board finds that remand is required so that further efforts may be made to secure the STRs and, if necessary, so that a formal finding can be issued pursuant to 38 C.F.R. § 3.159(e).  Additionally, as the nature of the appellant's separation from service in May 2000 is unclear, his complete service personnel record (SPRs) should also be requested from appropriate sources.

Medical Opinions

Remand is also required for procurement of opinions as to the etiology of the appellant's claimed disorders.  In this regard, the record suggests that he does have diagnoses related to all claimed conditions during the appeal period or in relative proximity thereto.  See April 2010 VA examination report noting diagnoses of migraine headaches, mitral valve regurgitation with prolapse, HTN, peripheral neuropathy of the hands, carpal tunnel syndrome (CTS), cervical spine foramina encroachment, and low back strain; see also September 2008 private treatment record diagnosing major depressive disorder.  Additionally, as procurement of the aforementioned outstanding records could serve to support his claims, the Board wishes to avoid unnecessary remands in the future that would only serve to prolong this appeal.  As such, the AOJ should obtain opinions and a psychiatric examination in compliance with the directives below.

Notice

The appellant has not been provided notice of the information and evidence necessary to substantiate a claim for secondary service connection.  Accordingly, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper notice as to the information and evidence necessary to substantiate his claims for service connection as secondary to service-connected disabilities.

2.  The AOJ should contact the appellant and request that he identify any outstanding records relevant to the claims on appeal.  He should specifically be requested to provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any updated treatment records from Dr. R.B., Dr. K.H., Dr. W.B., Dr. M.G., Jackson Imaging, and Advanced Surgical Associates, P.C.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request SSA records pertinent to the appellant's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  All actions should be documented in the claims file.  If requested records are not available, the appellant should be notified of such pursuant to 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

4.  Request the appellant's complete STRs and SPRs, to specifically include those related to his first period of service (March 2000 to May 2000) as well as any in-service hospitalization records, through official sources.  If additional information is needed from the appellant to request such records, he should be asked to provide such.  The efforts undertaken should be documented together with the responses received.  If complete STRs and/or SPRs cannot be obtained, issue a formal finding of unavailability, notify the appellant that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his STRs that he has in his possession.  38 C.F.R. § 3.159(e).

5.  After securing all outstanding records to the extent possible, forward the appellant's file to an appropriate VA examiner to determine the nature and etiology of his back disorder, neck disorder, wrist disorder, hand disorder, heart disorder, headaches, and hypertension.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the appellant is left to the discretion of the clinician selected to write the opinion.

Upon a review of the record, the examiner should respond to the following:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's back disorder is related to his military service?  If the appellant's reports regarding an in-service back injury following a fall from a bus are supported by the STRs, the examiner may consider this as a source of the appellant's current disorder. 

(B)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's neck disorder is related to his military service?  If the appellant's reports regarding an in-service neck injury following a fall from a bus are supported by the STRs, the examiner may consider this as a source of the appellant's current disorder.

(C)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's bilateral wrist disorder is related to his military service, to include repetitive motion therein?  If the appellant's reports regarding an in-service wrist injury following a fall from a bus are supported by the STRs, the examiner may consider this as a source of the appellant's current disorder.

(D)  If and only if the examiner finds the appellant's neck disorder is related to his military service, is it at least as likely as not (i.e., 50 percent or greater probability) that his bilateral wrist disorder was caused OR aggravated by his neck disorder, to include as a neurological manifestation thereof?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(E)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's bilateral hand disorder is related to his military service to include repetitive motion therein?  If the appellant's reports regarding an in-service hand injury following a fall from a bus are supported by the STRs, the examiner may consider this as a source of the appellant's current disorder.

(F)  If and only if the examiner finds the appellant's neck disorder is related to his military service, is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's bilateral hand disorder was caused OR aggravated by his neck disorder, to include as a neurological manifestation thereof?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(G)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's heart disorder is related to his military service?  

(H)  If and only if the examiner finds that any physical disorder is related to the appellant's military service, is it at least as likely as not (i.e., 50 percent or greater probability) that his heart disorder was caused OR aggravated by such physical disorder(s), to include the medications taken for such?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(I)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant's headaches are related to his military service?  If the appellant's reports regarding an in-service fall from a bus are supported by the STRs, the examiner may consider this as a source of the appellant's current disorder. 

(J)  If HTN was not noted on any examination conducted in conjunction with his entrance into service in March 2000, did the appellant clearly and unmistakably have HTN prior to his entrance to active duty in 2000?  

(i)  If there is clear and unmistakable evidence that HTN pre-existed the appellant's service in 2000, the examiner is asked to opine whether there is clear and unmistakable evidence that the pre-existing HTN did not undergo an increase in the underlying pathology during service, i.e. was not aggravated during the appellant's service in 2000.

If there was an increase in severity of the appellant's HTN, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(ii)  If there is no clear and unmistakable evidence that HTN pre-existed the appellant's 2000 service, then the examiner is asked whether it is at least as likely as not that the HTN is directly related to his 2000 service, to include any periods of pain the appellant experienced therein.

(K)  If HTN was not noted on any examination conducted in conjunction with his entrance into service in October 2004, did the appellant clearly and unmistakably have HTN prior to his entrance to active duty in 2004?  In so opining, please consider a December 2001 private treatment record noting a history of HTN, and July 2003, December 2003, January 2004, March 2004, April 2004, and August 2004 private treatment records similarly showing HTN.

(i)  If there is clear and unmistakable evidence that HTN pre-existed the appellant's service in 2004, the examiner is asked to opine whether there is clear and unmistakable evidence that the pre-existing HTN did not undergo an increase in the underlying pathology during service, i.e. was not aggravated during the appellant's 2004 service.  In so opining, please consider the appellant's October 2004 and November 2004 treatment records documenting in-service blood pressure readings as well as the Medical Board's finding that the appellant's 2004 service did not aggravate his HTN. 

If there was an increase in severity of the appellant's HTN, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(ii)  If there is no clear and unmistakable evidence that HTN pre-existed the appellant's 2004 service, then the examiner is asked whether it is at least as likely as not (i.e., 50 percent or greater probability) that the HTN is directly related to his 2004 service, to include any periods of pain the appellant experienced therein.

(L)  If a history of HTN was noted on any examination conducted in conjunction with the appellant's entrance into either period of service, is it at least as likely as not (i.e., 50 percent or greater probability) that such was aggravated by his military service?

(M)  If and only if the examiner finds that any physical disorder is related to the appellant's military service, is it at least as likely as not (i.e., 50 percent or greater probability) that his HTN was caused OR aggravated by such physical disorder(s), to include the pain associated with such?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements.  The rationale for any opinion offered should be provided.

6.  After securing all outstanding records to the extent possible, the appellant should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.

Following a review of the record and examination of the appellant, the examiner should respond to the following:

(A)  Identify all current psychiatric diagnoses.

(B)  If a psychiatric disorder was not noted on any examination conducted in conjunction with his entrance into service in March 2000, did the appellant clearly and unmistakably have a psychiatric disorder prior to his entrance to active duty in 2000?  In so opining, please consider the March 2001 private treatment record noting the appellant's psychiatric treatment from 1992 - 1999 and March 2005 private treatment record noting concerns that the appellant presented as psychotic and paranoid in his teens.

(i)  If there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's service in 2000, the examiner is asked to opine whether there is clear and unmistakable evidence that the pre-existing psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e. was not aggravated during the appellant's 2000 service.

If there was an increase in severity of the appellant's psychiatric disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  In so opining, please consider the appellant's February 2009 report that he was hospitalized for suicide watch at Fort Jackson.

(ii)  If there is no clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's 2000 service, then the examiner is asked whether it is at least as likely as not that any currently diagnosed psychiatric disorder is directly related to his 2000 service, to include any periods of pain or suicidality the appellant experienced therein.

(C)  If a psychiatric disorder was not noted on any examination conducted in conjunction with his entrance into service in October 2004, did the appellant clearly and unmistakably have a psychiatric disorder prior to his entrance to active duty in 2004?  In so opining, please consider the March 2001 private treatment record noting the appellant's psychiatric treatment from 1992 - 1999, March 2005 private treatment record noting concerns that the appellant presented as psychotic and paranoid in his teens, and the appellant's February 2009 report that he was placed on suicide watch at Fort Jackson.

(i)  If there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's service in 2004, the examiner is asked to opine whether there is clear and unmistakable evidence that the pre-existing psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e. was not aggravated during the appellant's 2004 service.

If there was an increase in severity of the appellant's psychiatric disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's 2004 service, then the examiner is asked whether it is at least as likely as not that any currently diagnosed psychiatric disorder is directly related to his 2004 service, to include any periods of pain or suicidality the appellant experienced therein.

(D)  If a history of a psychiatric disorder was noted on any examination conducted in conjunction with the appellant's entrance into either period of service, is it at least as likely as not (i.e., 50 percent or greater probability) that such was aggravated by his military service?

(E)  If and only if the previous examiner found that any physical disorder is related to the appellant's military service, is it at least as likely as not (i.e., 50 percent or greater probability) that his psychiatric disorder is caused OR aggravated by such physical disorder(s)?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

